Title: To George Washington from Henry McCabe, 31 March 1775
From: McCabe, Henry
To: Washington, George



Sir
Alexandria March 31st 1775

Having Purchac’d a Farm Adjoining the Town of Leesburg, am in want of Some money to Assist in Purchaceing Horses, Implements

of Husbandry &c. if you can Supply me with one hundred & fifty pounds, I will give you Security on the land; or on the Stone house in that Town; Or if you would rather Choose to be secured in this County will give you A Mortgage on my Houses in this place. Your Answer to Mr James Kirk will highly oblige me. I am with Difference & Regard, Truly Sir Your Most hble Servt

Henry McCabe

